UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2359



HAROLD W. LEWIS, as Personal Representative of
the Estate of Mattie V. Lewis,

                                                          Petitioner,

          versus


MINERAL DEVELOPMENT COMPANY; DIRECTOR, OFFICE
OF WORKERS' COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR; OLD REPUBLIC
INSURANCE COMPANY, INCORPORATED,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(00-1170-BLA, 97-0693, 97-0694)


Submitted:   October 24, 2002          Decided:     November 15, 2002


Before WIDENER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Hook, Waynesburg, Pennsylvania, for Petitioner.      Mark E.
Solomons, Laura Metcoff Klaus, GREENBERG TRAURIG, Washington, D.C.,
for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Harold W. Lewis seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C. §§ 901-945 (2000).

Our review of the record discloses that the Board’s decision is

based upon substantial evidence and is without reversible error.

Accordingly, we affirm on the reasoning of the Board.   See Estate

of Mattie Lewis v. Mineral Dev. Co., No. 00-1170-BLA (BRB Oct. 15,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2